DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered.

Response to Amendment
The Amendment filed 11/24/2020 has been entered. Claims 1-11 and 13-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gertz et al. (hereinafter Gertz), US 2004/0003335 A1, in view of Bienkowski et al. (hereinafter Bienkowski), US 9,047,411 B1.

Regarding independent claim 1, Gertz teaches a system (Fig. 1, 100; [0021]), comprising:
a client instance (Fig. 1, 110; [0024]-[0025]) hosted by a platform (Fig. 1, 180; [0029]), wherein the client instance is in communication with at least one or more remote client networks ([0029] describes the computer (i.e. client instance) communicates with a server through a local network, enterprise-wide computer networks, intranets and the Internet etc.; [0023]; [0032]-[0033] describes distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network or other data transmission medium); 
a scripting interface associated with the client instance (Fig. 3, 305; [0054]), wherein the system is configured to perform operations comprising: 
determining a selection of text on the scripting interface (Fig. 2, 200; Fig. 3, 307; [0054]; Fig. 4; [0057] “The interface 310 can be activated automatically or can be invoked by the user taking an affirmative step, such as, for example, such as moving the cursor over the code with the squiggly line and clicking, accessing a tasklist window, or clicking on a provided error indicator or icon, etc”); 

Gertz does not explicitly disclose
accessing metadata based on the selected text and the context; 
executing a script based on the metadata to dynamically determine, based on the context, one or more context-specific menu items comprising respective operations related to addressing the flagged scripting error; 
dynamically generating a menu in the scripting interface based on the executed script, wherein the menu comprises the one or more context- specific menu items; and 
in response to a selection of a context-specific menu item of the one or more context-specific menu items, performing a functionality of the selected context- specific menu item.
However, in the same field of endeavor, Bienkowski teaches
accessing metadata (Col 8, lines 12-25 describes an error indicator providing a notification of an error associated with program code wherein the error indicator may indicate an error type, such as a compilation error, a run-time error, a logic error, etc (i.e. metadata)) based on the selected text (Fig. 5A, 510, line 2 z=sqrt(a,b); Col 12, lines 66-67, Col 13, lines 1-6 describes the line of code 2 with a flagged scripting error is selected) and the context (Col 12, lines 31-34 describes the selected line of code (i.e. selected text) wherein the context is a function with a flagged scripting error); 
executing a script based on the metadata to dynamically determine, based on the context, one or more context-specific menu items comprising respective operations related to addressing the flagged scripting error (Col 8, lines 26-41 describes suggested program code (i.e. menu items) for fixing scripting error based on the error indicator are provided); 
dynamically generating a menu in the scripting interface based on the executed script, wherein the menu comprises the one or more context- specific menu items (Fig. 5C, 550; Col 13, lines 48-54 describes a menu with 3 suggested functions to fix the scripting error are generated); and 
in response to a selection of a context-specific menu item of the one or more context-specific menu items, performing a functionality of the selected context- specific menu item (Col 8, lines 48-67 describes a suggestion code is selected and the erroneous program code is replaced with the selected suggestion code and a corrected result from the selected suggestion code is provided; Fig. 5C; Col 13, lines 55-67 describes a suggestion code is selected and the erroneous program code is replaced with the selected suggestion code and a corrected result from the selected suggestion code is provided).


Regarding dependent claim 2, the combination of Gertz and Bienkowski teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Bienkowski further teaches wherein the context is determined based on a dynamic context of a query for the metadata (Col 5, lines 54-50 defines a portion of program code (i.e. context such as a function)), wherein the script is executed based at least on the dynamic context of the query to facilitate performing the query (Col 8, lines 26-41 describes suggested program code (i.e. menu items) for fixing scripting error based on the error indicator are provided; Fig. 5C, 550; Col 13, lines 48-54 describes a menu with 3 suggested functions to fix the scripting error are generated).

Regarding dependent claim 7, the combination of Gertz and Bienkowski teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Gertz further teaches wherein determining the context associated with the selected text comprises determining whether the selected text comprises the algorithm, the compiler, the floating point, the function, the variable, the interpreter, the Boolean operation, or 

Regarding dependent claim 9, the combination of Gertz and Bienkowski teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Gertz further teaches wherein the selection of the text is realized by a user-right click on the text from the scripting interface (Fig. 4; [0057]).

Regarding independent claim 10, it is a method claim that corresponding to the system of claim 1. Therefore it is rejected for the same reason as claim 1 above.

Regarding dependent claim 11, it is a method claim that corresponding to the system of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Claims 3-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gertz, in view of Bienkowski as applied in claims 1 and 10, further in view of Balasubramanian, US 2010/0050154 A1.

	Regarding dependent claim 3, the combination of Gertz and Bienkowski teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Gertz and Bienkowski does not explicitly teaches wherein the operations further comprise: 

receiving a first script set defining an executable function for one of the one or more context-specific menu items; and 
receiving a second script set defining one or more conditions under which the one of the one or more context-specific menu items is presented in the menu.
However, in the same field of endeavor, Balasubramanian teaches wherein the operations further comprise: 
enabling user modification to the one or more context-specific menu items (Fig. 2, 222; [0018] describes giving user option to add new way to correct the error (i.e. user modification); Fig. 4, 414; [0020] describes giving user option to add a new suggestion (i.e. user modification)), wherein enabling the user modification to the one or more context-specific menu items comprises one or both of: 
receiving a first script set defining an executable function for one of the one or more context-specific menu items ([0018] “the developer can add or contribute a new suggestion for guiding correction of the semantic error found in the code entered in the code editor”; Fig. 4, 416; [0020] “If the developer wishes to add a suggestion, the developer enters the suggestion using message text in the code editor in step 416”); and 
receiving a second script set defining one or more conditions (Fig. 3, 310, 312) under which the one of the one or more context-specific menu items (Fig. 3, 324, 328) is presented in the menu (Fig. 4, 422; [0020] describes user can enter feedback text for the suggestion; [0025] “the suggestions offered for a semantic error are organized by libraries or by error condition, such that, the semantic error may be resolved in an efficient manner”; Fig. 3; [0019] illustrates a mapping between the code portion with error and suggestion records to address the scripting error).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of giving users options to add new suggestion to address scripting error in the dynamic menus as suggested in Balasubramanian into Gertz and Bienkowski’s system because both of these systems are addressing the need to improve the application developing environment, and by incorporating the teaching of Balasubramanian into Gertz and Bienkowski would improve the integrity of Gertz and Bienkowski's system by enabling user modification to the one or more context-specific menu items (Balasubramanian, [0002]).

	Regarding dependent claim 4, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Balasubramanian further teaches wherein the script is executed based on determination that the context satisfies the one or more conditions defined by the second script set (Fig. 3; [0019] illustrates a mapping between the code portion with error and suggestion records to address the scripting error).

Regarding dependent claim 5, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 3 that is 

Regarding dependent claim 6, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Balasubramanian further teaches wherein the first script and the second script are stored in the system as the metadata (Fig. 1, 142; [0017]; Fig. 4, 418, 424, 432; [0020] describes suggestions and feedback are stored in the datastore).

Regarding dependent claim 8, the combination of Gertz and Bienkowski teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Gertz and Bienkowski does not explicitly disclose wherein the script is configured by a user to execute a corresponding function and be presented on a particular context-specific menu item of the one or more context-specific menu items.
However, in the same field of endeavor, Balasubramanian teaches wherein the script is configured by a user to execute a corresponding function and be presented on  describes giving user option to add new way to correct the error (i.e. the script is configured by a user); Fig. 4, 414; [0020] describes giving user option to add a new suggestion (i.e. the script is configured by a user)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of giving users options to add new suggestion to address scripting error in the dynamic menus as suggested in Balasubramanian into Gertz and Bienkowski’s system because both of these systems are addressing the need to improve the application developing environment, and by incorporating the teaching of Balasubramanian into Gertz and Bienkowski would improve the integrity of Gertz and Bienkowski's system by allowing users to configure script to execute a corresponding function and be presented on the suggestion menu (Balasubramanian, [0002]).

Regarding dependent claim 13, it is a method claim that corresponding to the system of claim 3. Therefore it is rejected for the same reason as claim 3 above.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gertz, in view of Bienkowski, further in view of Balasubramanian.


independent claim 16, claim 16 contains substantially similar limitations to those found in claim 1. Therefore, it is rejected for the same reason as claim 1 above. The combination of Gertz and Bienkowski does not explicitly disclose the system is configured to perform operations comprising:
tracking user modifications to remedy a flagged scripting error on the scripting interface to dynamically build a library of metadata;
determining the library of metadata comprises a criterion defining conditions for presenting one or more menu items for a plurality of menus based on the tracked user modifications.
However, in the same field of endeavor, Balasubramanian teaches the system is configured to perform operations comprising:
tracking user modifications to remedy a flagged scripting error on the scripting interface to dynamically build a library of metadata (Fig. 2, 222; [0018] “the developer can add or contribute a new suggestion for guiding correction of the semantic error found in the code entered in the code editor” describes giving user option to add new way to correct the error (i.e. user modification); Fig. 4, 414; [0020] “If the developer wishes to add a suggestion, the developer enters the suggestion using message text in the code editor in step 416” describes giving user option to add a new suggestion (i.e. user modification); Fig. 1, 142; [0017]; Fig. 4, 418, 424, 432; [0020] describes suggestions and feedback or collaboration records (i.e. metadata)are stored in the datastore (i.e. library of metadata)); 
determining the library of metadata comprises a criterion defining conditions for presenting one or more menu items for a plurality of menus based on the tracked user 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of maintaining library of collaboration records to address scripting error as suggested in Balasubramanian into Gertz and Bienkowski’s system because both of these systems are addressing the need to improve the application developing environment, and by incorporating the teaching of Balasubramanian into Gertz and Bienkowski would improve the integrity of Gertz and Bienkowski's system by dynamically building a library of metadata from the tracked user modifications (Balasubramanian, [0002]).

Regarding dependent claim 17, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Bienkowski further teaches wherein the operations comprise: in response to a selection of a context-specific menu item of the one or more context- specific menu items, performing a functionality of the selected context-specific menu item (Col 8, lines 48-67 describes a suggestion code is selected and the erroneous program code is replaced with the selected suggestion code and a corrected result from the selected suggestion code is provided; Fig. 5C; Col 13, lines 55-67 describes a suggestion code is selected and the erroneous program code is replaced with the selected suggestion code and a corrected result from the selected suggestion code is provided).

Regarding dependent claim 18, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. Bienkowski further teaches wherein the context is determined based on a dynamic context of a query for data navigation (Col 5, lines 54-50), wherein the script is executed based at least on the dynamic context of the query to determine the one or more context-specific menu items to facilitate accessing the portion of the metadata (Col 8, lines 26-41 describes suggested program code (i.e. menu items) for fixing scripting error based on the error indicator are provided; Fig. 5C, 550; Col 13, lines 48-54 describes a menu with 3 suggested functions to fix the scripting error are generated).

Regarding dependent claim 20, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Gertz further teaches wherein the context is determined based on a dynamic context of a query for data navigation ([0055] “The system determines whether the error is fixable. There is a library (e.g., a table) of all the errors that tell whether the error is fixable or not … the system retrieves the error information for the line of code containing the error from associated error tables, and notes the type of the error. For example, a compiler takes the line number and searches though its compiler parse tree for the symbols on that line, and notes that the “MyInfo” symbol is in error due to accessibility of “GetInfo( )”. The system is coded so that it knows that accessibility errors can be fixed by matching the accessibility qualifiers of the two symbols in question”), wherein the script is executed based at least on the metadata and the dynamic context .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gertz, in view of Bienkowski as applied in claim 10, further in view of Dzoba et al. (hereinafter Dzoba), US 2002/0004933 A1.

Regarding dependent claim 14, the combination of Gertz and Bienkowski teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. the combination of Gertz and Bienkowski does not explicitly disclose wherein generating the menu comprises generating the one or more context-specific menu items in accordance with a hierarchical arrangement, wherein a portion of the one or more context-specific menu items comprise a plurality of parent context-specific menu items, wherein a portion of the context-specific parent menu items comprise context-specific child menu items.
However, in the same field of endeavor, Dzoba teaches wherein generating the menu comprises generating the one or more context-specific menu items in accordance with a hierarchical arrangement, wherein a portion of the one or more context-specific illustrates a menu with menu items with a hierarchical arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting a menu with menu items with a hierarchical arrangement as suggested in Dzoba into Gertz and Bienkowski’s system because both of these systems are addressing the need to improve the application developing environment, and by incorporating the teaching of Dzoba into Gertz and Bienkowski would improve the integrity of Gertz and Bienkowski's system by generating the menu items in the menu in accordance with a hierarchical arrangement.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Gertz, in view of Bienkowski, in view of Dzoba as applied in claim 14, further in view of Gil et al. (hereinafter Gil), US 2013/0019182 A1.

Regarding dependent claim 15, the combination of Gertz, Bienkowski and Dzoba teaches all the limitations as set forth in the rejection of claim 14 that is incorporated.
The combination of Gertz, Bienkowski and Dzoba does not explicitly disclose comprising receiving a user criteria defining the hierarchical arrangement of the one or more context-specific menu items.
 teaches comprising receiving a user criteria defining the hierarchical arrangement of the one or more context-specific menu items ([0041] “a layout of the items displayed on the context based menu may be arranged and rearranged automatically based on the user attribute or other factors.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying context based menus in various shapes and forms based on user attributes as suggested in Gil into Gertz, Bienkowski and Dzoba’s system because both of these systems are addressing dynamically varying context sensitive menus in the graphical user interface, and by incorporating the teaching of Gil into Gertz, Bienkowski and Dzoba would improve the integrity of Gertz, Bienkowski and Dzoba's system by defining the hierarchical arrangement of the one or more menu items using user criteria (Gil, [0003]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gertz, in view of Bienkowski, in view of Balasubramanian as applied in claim 16, further in view of Dzoba.

Regarding dependent claim 19, the combination of Gertz, Bienkowski and Balasubramanian teaches all the limitations as set forth in the rejection of claim 16 that is incorporated.
 The combination of Gertz, Bienkowski and Balasubramanian does not explicitly disclose wherein generating the menu comprises generating the one or more context-
However, in the same field of endeavor, Dzoba teaches wherein generating the menu comprises generating the one or more context-specific menu items in accordance with a hierarchical arrangement, wherein a portion of the one or more context-specific menu items comprise a plurality of parent context-specific menu items, wherein a portion of the context-specific parent menu items comprise context-specific child menu items (Fig. 14A-14B, 1402, 1403, 1404; [0095] illustrates a menu with menu items with a hierarchical arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting a menu with menu items with a hierarchical arrangement as suggested in Dzoba into Gertz, Bienkowski and Balasubramanian’s system because both of these systems are addressing the need to improve the application developing environment, and by incorporating the teaching of Dzoba into Gertz, Bienkowski and Balasubramanian would improve the integrity of Gertz, Bienkowski and Balasubramanian's system by generating the menu items in the menu in accordance with a hierarchical arrangement.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered. Each of applicant’s remarks is set forth, followed by examiner’s response.

As to point (1), Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of a new ground of rejection as set forth above.
(2) Applicant argues that Gertz and Dzoba do not appear to teach "a client instance hosted by a ... platform ... [and] in communication with at least on one or more remote client networks," as recited by independent claims 1 and 10 … In the Office Action, the Examiner relied on Gertz as allegedly teaching a client instance. Office Action, p. 3 (citing Gertz, FIG. 1; element 110; and [0024] and [0025]). However, Gertz merely teaches a computer 110. Gertz, FIG. 1; element 110; and [0024] and [0025]. Gertz does not teach that the computer 110 runs a client instance hosted by a platform and in communication with at least one or more remote client networks.
As to point (2), Examiner respectfully disagrees. In the Specification of the present application, Fig. 1, [0023] discloses “the client network 12 is able to connect to one or more client devices 14A, 14B, and 14C so that the client devices are able to communicate with each other and/or with the network hosting the platform 20. The client devices 14A-C may be computing systems and/or other types of computing devices …” and [0025] discloses “the network hosting the platform 20 is implemented on one or more data centers 22 … Each of the data centers 22 includes a plurality of virtual servers 24”. Examiner interprets the computing device 110 disclosed in Gertz (Fig. 1, 
Similar arguments have been presented for independent claims 10 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons.
Claims 1-11 and 13-20 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JENNIFER N TO/           Supervisory Patent Examiner, Art Unit 2143